Citation Nr: 1416725	
Decision Date: 04/15/14    Archive Date: 04/24/14

DOCKET NO.  08-15 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to non-service-connected pension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The Veteran had active service from September 1972 to February 1975. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a October 2007 rating decision by the Department of Veterans Affairs (VA), Regional Office (RO), in Detroit, Michigan, that denied the benefit sought on appeal. 

In June 2008, the Veteran testified at a personal hearing over which the undersigned Acting Veterans Law Judge presided while at the RO.  A transcript of that hearing has been associated with his claims file.  During the above hearing, the undersigned clarified the issue on appeal and inquired as to the nature and severity of the Veteran's asserted symptoms.  The Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  Moreover, neither the Veteran nor his representative has asserted that VA failed to comply with these duties; they have not identified any prejudice in the conduct of the Board hearing.  The Board, therefore, concludes that it has fulfilled its duty under Bryant. 

This matter was previously before the Board in December 2009 at which time it was remanded for additional development.  It is now returned to the Board.  As will be discussed further herein, the Board finds that the agency of original jurisdiction  substantially complied with the remand orders, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that an Appellate Brief Presentation has been submitted on behalf of the Veteran by his representative.  This has been considered by the Board in adjudicating this matter.  The remaining documents in the Virtual VA paperless claims file are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal. 
FINDINGS OF FACT

1.  The Veteran served for more than 90 days during the Vietnam Era and was honorably discharged.  He is, therefore, a Veteran of a period of war for pension purposes.

2.  The Social Security Administration determined that the Veteran was capable of working six hours a day, in both a sitting and standing position, without any limitation for walking.

3.  The Veteran does not have one non-service-connected disability ratable at 60 percent or more, or a single disability rated at 40 percent or more with additional non-service-connected disabilities to bring the combined disability rating to 70 percent or more. 

4.  The Veteran's disabilities are not productive of total disability, and are not sufficient to preclude the average person from following a substantially gainful position. 

5.  The Veteran is not unemployable by reason of disability, age, education, and occupational history.


CONCLUSION OF LAW

The criteria for a permanent and total disability rating for pension purposes have not been met.  38 U.S.C.A. §§ 1501, 1502, 1521, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.340, 3.342, 4.3, 4.7, 4.16, 4.17 (2013).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

The requirements of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  Prior to issuance of the rating decision appealed,  VA notified the Veteran in August 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and notice of how disability ratings and effective dates are assigned in the event a pension is granted.  The Board finds the August 2007 letter was time- and content-compliant.  See 38 C.F.R. § 3.159(b)(1); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In light of all of the above, no further development is required with respect to the duty to notify.
 
VA has also fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  In addition to the Veteran's VA treatment records, the undersigned also remanded the case so records of the Social Security Administration could be obtained, and conduction of a current VA examination.  The agency of original jurisdiction obtained the Social Security Administration records and arranged the examination, for which the Veteran reported.  In sum, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of this adjudication.  Hence, the Board may address the merits of the appeal without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by an appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Applicable Law and Regulation

Non-service-connected pension benefits are payable to a Veteran who served for ninety (90) days or more during a period of war, which is not in dispute here, and who was permanently and totally disabled due to non-service-connected disabilities that are the not the result of his own willful misconduct.  38 U.S.C.A. § 1521; see also Dilles v. Brown, 5 Vet. App. 88, 89-90 (1993) and cases cited therein.  If a Veteran's combined disability is less than 100 percent, he must be unemployable by reason of disability.  38 C.F.R. §§ 3.321, 3.340, 3.342 and Part 4, see also Brown v. Derwinski, 2 Vet. App. 444, 446 (1992).

Disability ratings are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155 ; 38 C.F.R. § 3.321 (a), Part 4.  The basis of disability ratings is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10. 

To be eligible for VA pension, the evidence of record must demonstrate that the Veteran is permanently and totally disabled from non-service-connected disabilities that are the not the result of his own willful misconduct.  For the purposes of pension benefits, the person shall be considered to be permanently and totally disabled if such individual is unemployable as a result of disability reasonably certain to continue throughout the life of the disabled person, or is suffering from (1) any disability which is sufficient to render it impossible for the average person to obtain a substantially gainful occupation, but only if it is reasonably certain that such disability will continue throughout the life of the disabled person; or (2) any disease or disorder determined by the VA Secretary to be of such nature or extent as to justify a determination that persons suffering there from are permanently and totally disabled.  See 38 U.S.C.A. § 1501 (a); 38 C.F.R. §§ 3.340 (b), 4.15. 

One way for a Veteran to be considered permanently and totally disabled for VA pension purposes is to satisfy the "average person" test.  38 U.S.C.A. § 1502 (a)  and 38 C.F.R. § 4.15.  See Brown v. Derwinski, 2 Vet. App. 444 (1992); Talley v. Derwinski, 2 Vet. App. 282 (1992).  To meet this test, the Veteran must have lifetime disability which would render it impossible for the average person with the same disability to follow substantially gainful employment.  Considering the nature and severity of his disabilities and the Veteran's work history and training, the Board does not find that he satisfies the criteria of this test. 

All Veterans who are basically eligible for pension benefits and who are unable to secure or follow a substantially gainful occupation by reason of disabilities, which are likely to be permanent, shall be rated as permanently and totally disabled.  For the purposes of entitlement to pension benefits, the permanence of the percentage requirements of 38 C.F.R. § 4.16  is a requisite.  When the percentage requirements are met, and the disabilities involved are rated permanent in nature, a rating of permanent and total disability will be assigned if the Veteran is found to be unable to secure or follow substantially gainful employment for reason of such disability. Prior employment or unemployment status is immaterial if in a judgment by a rating board the Veteran's disabilities render him or her unemployable.  38 C.F.R. § 4.17. 

The percentage requirements of 38 C.F.R. § 4.16 are as follows: if there is only one disability, this disability shall be rated at 60 percent or more; if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more with sufficient additional disability to bring a combined rating to 70 percent or more.  See 38 C.F.R. § 4.16 . 

Where the evidence of record establishes that an applicant for pension who is basically eligible fails to meet the disability requirements based on the percentage standards of the Rating Schedule, but is found to be unemployable for reason of his disabilities, age, occupational background, and other related factors, a permanent and total disability rating for pension purposes may be assigned on an extraschedular basis.  See 38 C.F.R. § 38 C.F.R. § 3.321 (b), 4.17 (b).  The Board, however, may not make this determination in the first instance.  Instead, the Board may only determine if referral to the Director, Compensation and Pension Service (Director) for consideration on an extraschedular basis is indicated by the evidence.

Analysis

The Veteran served during the period of the Vietnam war.  See 38 C.F.R. § 3.2(f).  Hence, he meets the wartime service criterion.

The October 2007 rating decision reflects the RO determined the total combined disability rating for the Veteran's claimed disabilities is 30 percent.  The rating decision reflects the RO considered a low back strain; chronic obstructive pulmonary disease/emphysema; and, grade I systolic dysfunction, all of which the RO evaluated as 10-percent disabling.  Also considered were, hypertension; hepatitis; benign prostate hypertrophy; and, bilateral tinea pedis, all of which the RO rated as noncompensable.  See 38 C.F.R. § 4.31.

The September 2007 VA general examination report reflects the Veteran denied taking any current heart medication, and had started hypertension medication three months earlier.  Prior to starting medication for his benign prostatic hypertrophy, the Veteran reported daytime urination frequency of 4 to 5 times, and nighttime frequency of 4 to 5 times.  On medication, his night voiding was on average of once a night.  He denied any incontinence.  The Veteran also reported daily low back pain over the prior two years.  He reported it was aggravated by standing or sitting for more than an hour, and that he could not lift more than 20 pounds.  The Veteran also reported he had difficulty gripping with his right hand due to a prior fracture.

Physical examination revealed blood pressure of 136/84; estimated metabolic equivalents (METS) was 6 to 8; X-rays showed no abnormalities.  Electrocardiography (ECG) showed systolic dysfunction.  The evidence of record, to include the September 2007 examination report, shows the Veteran's diastolic blood pressure is not predominantly 100 or more, nor is his systolic pressure predominantly 160 or more.  Hence, the zero percent disability rating for the hypertension is appropriate.  See 38 C.F.R. § 4.104, Diagnostic Code 7101.  The examiner estimated the Veteran's left ventricle ejection fraction as 50 percent, but the March 2010 examination report notes an actual echocardiogram showed it to be 60 percent.  Hence, the workload of 6-8 METS warrants a 10 percent disability rating.  See 38 C.F.R. § 4.104, Diagnostic Code 7005.

The examination report reflects the examiner noted range of motion of the Veteran's lumbar spine on forward flexion as zero to 30 degrees, which is 60 degrees less than normal.  See 38 C.F.R. § 4.71a, Plate V.  If correct, it would warrant a 40 percent rating under the spine rating criteria.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the spine.  There also was slight limitation of motion in the other planes of motion, but all movements were without pain.  The examiner also noted that repetitive movements were normal and without pain, which raises an ambiguity.  Nonetheless, in light of the examiner's notation of pain-free motion, and the values of the Veteran's backwards extension, lateral flexion, and lateral rotation, the Board finds lumbar forward flexion of 30 degrees is erroneous.  Further, the examination conducted by private examiners for the Social Security Administration and the March 2010 VA examination report both show lumbar spine range of motion as normal.  Hence, the Board finds no basis for a rating higher than 10 percent.  See id.  Laboratory tests showed the Veteran's hepatitis as inactive.

The October 2007 rating decision notes the noncompensable disability rating for the benign prostatic hypertrophy was assigned on the basis of the relief provided by the Veteran's prescribed medication.  The Board, however, assesses the rating on the Veteran's reported pre-medication nighttime voiding, which was three to four times a night.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2012).  Thus, the Board finds his benign prostatic hypertrophy warrants a 20 percent disability rating.  See 38 C.F.R. § 4.115a.  Nonetheless, this increases the Veteran's total disability rating only to 40 percent.  See 38 C.F.R. § 4.25.  In addition to having a total rating of less than 70 percent, there still is no single disability rated at least 40 percent disabling.

The September 2007 VA examination report reflects the examiner opined the 
Veteran's disorders did not preclude him from attending to his activities of daily living or performing sedentary jobs.

The overall state of the evidence reflects the Veteran relies on his breathing disorder as the main source of his disability.  An April 2009 examination conducted for the Social Security Administration revealed the Veteran's joints to manifest range of motion within normal limits.  The Veteran's chronic obstructive pulmonary disease was deemed mild.  Further, the examiner noted the Veteran's efforts on the pulmonary function tests was poor.  The Social Security Administration determined the Veteran was capable of working six hours a day, in both a sitting and standing position, without any limitation for walking.  Further, the Veteran was deemed capable of pushing, pulling, carrying and lifting up to 10 pounds frequently, and 20 pounds occasionally.  His handgrip strength was assessed as normal.  The sole noted limitations were climbing stairs and ladders.  The Social Security Administration assessment was based on chronic asthma/ bronchitis, mild to moderate in nature, hypertension, and hepatitis by history.

VA outpatient records note the Veteran's December 2009 pulmonary function test revealed FEV-1 of 91 percent, which would warrant a 10-percent rating.  See 38 C.F.R. § 4.96, Diagnostic Code 6604.  The pulmonary function test report notes FEV-1/FVC was 65 percent, which normally would warrant a 30-percent rating.  Id.  The report notes further, however, that a full interpretation was limited due to the Veteran's poor effort.  His obstruction was assessed as mild.

The March 2010 VA general examination report reflects that, with the exception of the Veteran's right shoulder, the objective findings on clinical examination revealed no basis for a change in the rating of either of the Veteran's disorders.  The examiner noted the Veteran's tinea pedis, or foot rash, involved less than one percent of the total body area, which warrants a noncompensable rating.  See 38 C.F.R. § 4.118, Diagnostic Code 7813-7806.  The examiner noted the Veteran's low back, chronic obstructive pulmonary disease, systolic dysfunction, hypertension, hepatitis, bilateral tinea pedis, hand condition, and incontinence, and opined the Veteran's medical condition did not impact the Veteran's ability to obtain and maintain substantially gainful sedentary employment.
The Board notes the March 2010 examination report reflects X-rays of the right shoulder showed mild degenerative changes.  Physical examination on range of motion revealed noncompensable limitation of motion with objective evidence of pain.  Thus, the right shoulder would warrant a 10 percent disability rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5003-5201; see also Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

The Veteran's hearing testimony was essentially consistent with the medical evidence of record.  The Board notes, however, that he testified his urine frequency was more severe than he reported at the September 2007 examination.  The Board attaches credibility to his report to the examiner at that examination.

The additional 10 percent for the right shoulder increases the total combined rating to 50 percent.  38 C.F.R. § 4.25.  Thus, the Veteran is not eligible for scheduler consideration.  See 38 C.F.R. §§ 4.16, 4.17.  The Board notes the Veteran's VA treatment records that reflect a diagnosis of polysubstance dependence.  The Veteran's drug dependence may not be used in assessing his disability, as it is due to willful misconduct.  See 38 C.F.R. §§ 3.301, 3.342(a).

At the hearing, the Veteran testified his respiratory disorder made his prior employment as a machinist difficult, as he frequently had to leave the machine for fresh air, but his employer did not want him leaving the machine.  He testified further that his shortness of breath made it difficult to operate the pedals on the machine; and his need to urinate frequently would necessitate a lot of breaks on any job he might obtain.

The Social Security Administration records reflect the Veteran was born in October 1952, and he has an 11th grade education.  He denied any subsequent vocational or technical training.  The Veteran reported he worked as a machine operator for 30 years-from 1977 to 2007.  His work entailed pushing buttons and collecting and packaging parts for shipping.  He used tools and equipment but no technical skills, but his duties did require him to complete written reports.

The Board views the Veteran's testimony on the impact of his shortness of breath as having related to his last work environment, in as much as he testified his prior employer did not like for him to leave his machine.  Further, the totality of the medical evidence does not support the veracity of the Veteran's testimony that his breathing disorder made it difficult for him to operate pedals.  The Veteran is 61 years of age, has demonstrated adequate literacy skills, and he has a 30-year work history.  The medical evidence of record shows the Veteran's disabilities are not significantly limiting in terms of occupational impairment.

In light of the Veteran's prior work history, his ability to complete written reports, etc., and the assessed mild severity of his physical disorders, the Board finds the preponderance of the evidence shows the Veteran's disabilities do not preclude him from obtaining and maintaining substantially gainful employment, especially sedentary employment.  38 C.F.R. §§ 3.340, 3.342.  The Board finds further that the evidence of record shows there is no plausible basis to conclude the Veteran is unable to secure and follow a gainful occupation.  Hence, referral to the Director for consideration on an extraschedular basis is not indicated.  38 C.F.R. §§ 4.16(b), 4.17(b); see also Bowling v. Principi, 15 Vet. App. 1, 9-10 (2001).

In reaching this decision the Board considered the doctrine of reasonable doubt.  As the preponderance of the evidence is against the Veteran's claim, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to non-service-connected pension is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


